IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


PAUL J. ABELN,                            : No. 325 MAL 2015
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
           v.                             :
                                          :
                                          :
MARY J.B. EIDELMAN, ESQUIRE AND           :
RICHARD HUNTINGTON PEPPER,                :
ESQUIRE,                                  :
                                          :
                  Respondents             :

PAUL J. ABELN,                            : No. 326 MAL 2015
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
           v.                             :
                                          :
                                          :
MARY J.B. EIDELMAN, ESQUIRE AND           :
RICHARD HUNTINGTON PEPPER,                :
ESQUIRE,                                  :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of October, 2015, the Petition for Allowance of Appeal is

DENIED.